CRAIL, P. J.
This case comes before us upon the respondent’s motion to dismiss the appeal on the ground *758that the notice of appeal was not filed within the time required by law, the contention being that appellant was a day late, and that contention depending in turn on when the order of the trial court was entered in the minutes. The case is very similar to the case of Berman v. Blankenship Motors, 140 Cal. App. 134 [34 Pac. (2d) 1035], and on the authority of that case the motion is denied.
Wood, J., and Gould, J., pro tem,, concurred.